Order filed April 2, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      _____________

                                  NO. 14-12-00270-CV
                                   ______________

  IN THE INTEREST OF L.S.S. A/K/A L.H., N.A.H. AND N.L.H. A/K/A N.L.H.,
                               Children


                         On Appeal from the 314th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2011-00603J


                                       ORDER

       This is an accelerated appeal from a judgment signed February 24, 2012. The
notice of appeal was due March 15, 2012. See Tex. R. App. P. 26.1(b). Appellant, however,
filed his notice of appeal on March 20, 2012, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the perfecting
instrument is filed within fifteen days of its due date. Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).
       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal on or before 10 days after the date of this order. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                 PER CURIAM




                                            2